Counsel for defendant moves the Industrial Commission for a continuance in this matter due to the reason that the parties are currently involved in settlement negotiations which depend on an examination of plaintiff by her treating physician which will not occur prior to 26 January 1995.
Upon defendant counsel's motion and for good cause shown, IT IS ORDERED that counsel for defendant's motion for a CONTINUANCE is hereby GRANTED.
                                  S/ __________________________ DIANNE C. SELLERS COMMISSIONER